PER CURIAM.
Appellant Fredrick Boyd challenges his convictions and sentences for resisting an officer with violence and for loitering or prowling. Appellant has failed to demonstrate reversible error in six of the seven points he has raised on appeal. As to the seventh point, appellant correctly contends, and the state concedes, that the written judgment erroneously states that he pled guilty when in fact, he was convicted by the verdict of a jury. Additionally, we note that the trial court sentenced appellant as a habitual offender, but the written judgment neglected to include a notation to that effect. We affirm the conviction and the sentence, but remand for correction of the clerical errors in the written judgment.
DELL, GUNTHER, and KLEIN, JJ., concur.